DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8-10, 12, 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 13, line 4 recites “the pin”.  There is no pin preceding this occurrence in claim 4 and therefore the limitation lacks antecedent basis.  Does Applicant intend “the pin” to refer to the “stud” in line 3 or the “at least one pin” in line 5?  It is unclear if the “at least one pin” in line 5 should have preceded “the pin” in line 4 or represents a second/additional pin.  Additionally, please correct the discrepancy between “at least one pin” in line 5 and “the pin” in line 6.  Note that the dependent claims recite “at least one” pin (see claim 17).  Other claims are rejected by dependence.
As to claims 6, 8, 9, 10, 12, 16, 19 and 20, these claims attempt to define the apparatus by the size/configuration of the structural component part made, but the material worked upon does not distinguish define the apparatus.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirkeby (US 20150251362) in view of MacTurk (US 4,191,604).
As to claim 1, Kirkeby teaches a first mold surface (11 and 17) a flexible mold piece (17) that receives a pin (18), a release foil cover disposed over the flexible mold piece and configured to receive composite material thereon (19).  The pin (18) would inherently have a sidewall length capable of engaging a structural component (19), has one end disposed in the mold (17) and a second end extending above the first mold surface.
Since Kirkeby teaches that the pin (18) makes its own recess in the flexible mold piece (17) by penetration, Kirkeby does not specifically teach an aperture “located within the first mold surface”.
MacTurk teaches a solid mold (5:38-48, item 25) with dowel pins (27) which are pushed into the mold (4:41-43) and therefore would inherently require recesses.  The dowel pins assist in registration (4:43) of composites to the mold.
It would have been prima facie obvious to incorporate or substitute the MacTurk mold recesses into Kirkeby as an improvement or substitute manner of registering and locating composite material in the Kirkeby mold.
As to claims 2-3, one of ordinary skill in the art would have found it obvious to locate pins and apertures along the entire length of the Kirkeby mold and in any configuration (asymmetric or symmetric) suitable for registering and locating the composite materials in a mold.  As to claims 4 and 5, Kirkeby teaches a “staple” 18, which would provide a perimeter of the second end being larger than a first end and having an asymmetric geometry.  As to claim 6, Kirkeby depicts the pin extending beyond the upper surface of the composite (19) despite the fact that this cannot be considered a structural limitation of the mold.  As to claim 7, the part of release foil cover (20) where Kirkeby applies the staple is necessarily frangible.  As to claims 8 and 9, Kirkeby (18) and MacTurk (27) both depict pins with a planar top surface, and could be used with composite material of any thickness.  As to claims 10-11, Kirkeby provides a core (9) that meets the claimed compression plate.  As shown in Kirkeby (Fig. 2), the pin engages the core (9) and is interpreted to provide a flange which engages the structural component (see the length of 9 as shown in Fig. 2).  As to claim 12, the material worked upon (the spar cap) does not provide a structural limitation of the apparatus.

Allowable Subject Matter
Claim 13 (along with dependent claims 14, 15, 17, and 18) would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  As to claim 13, as best the Examiner understands the claim, no prior art teaches an actuator disposed on a connected stud/pin with its end in a recess of a first mold surface of a wind turbine blade mold system.  Other dependent claims not rejected under 35 U.S.C. 112(b) above would also be allowable.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826. The examiner can normally be reached Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742